FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


STEVEN ALAN LEVIN ,                      No. 09-16362
              Plaintiff-Appellant,
                                           D.C. No.
                 v.                     1:05-cv-00008
                                       District of Guam,
UNITED STATES OF AMERICA ; FRANK             Agana
M. BISHOP , LCDR, MC, USNR
3855,
              Defendants-Appellees,        ORDER

                and

ROBERT WRESCH ,
                   Movant-Appellee.



   On Remand from the United States Supreme Court

                  Filed May 23, 2013

Before: Diarmuid F. O’Scannlain, Richard C. Tallman, and
           Milan D. Smith, Jr., Circuit Judges.
2                 LEVIN V . UNITED STATES

                          ORDER

    The original decision entered by this court in this matter,
reported at 663 F.3d 1059 (9th Cir. 2011), was reversed by
the Supreme Court of the United States. See Levin v. United
States, 133 S. Ct. 1224 (2013). We, in turn, reverse and
remand to the district court for further proceedings on Levin’s
battery claim, consistent with the Supreme Court’s opinion.

    REVERSED and REMANDED.